EXHIBIT 10.17



[Form of Change of Control Agreement]


            This Change of Control Agreement (the “Agreement”) is effective as
of _________________ (the “Effective Date”), by and between_________________
(the “Employee”), and SangStat Medical Corporation  (the “Company”).


RECITALS


            A.        The Employee is presently employed by the Company and
performs significant strategic and management responsibilities necessary to the
continued conduct of the Company’s business and operations.

            B.         The Board of Directors of the Company (the “Board”) has
determined that it is in the best interests of the Company and its stockholders
to assure that the Company will have the continued dedication and objectivity of
the Employee, notwithstanding the possibility or occurrence of a Change of
Control (as defined below) of the Company.

            C.        The Board believes that it is imperative to provide the
Employee with certain severance benefits upon the Employee’s termination of
employment under the circumstances described herein which provide the Employee
with enhanced financial security and provide sufficient incentive and
encouragement to the Employee to remain with the Company following a Change of
Control.

            D.        Certain capitalized terms used in the Agreement are
defined in Section 3 below.

            In consideration of the mutual covenants herein contained the
parties agree as follows:

         1.            Terms of Employment.  The Company and the Employee agree
that the Employee’s employment is at will, and that his or her employment
relationship may be terminated by either party at any time, with or without
cause.  If the Employee’s employment terminates for any reason within one (1)
month prior to, upon or within eighteen (18) months following a Change of
Control, the Employee shall not be entitled to any payments, benefits, damages,
awards or compensation other than as provided by this Agreement.

         2.            Severance Benefits.

                        (a)        Termination Upon A Change of Control.  If the
Employee’s employment is terminated within one (1) month prior to, upon or
within eighteen (18) months following a Change of Control, either by the
Company, other than a Termination for Cause, or by the Employee as a result of
an Involuntary Termination (as defined in Section 3(b) below), then the Employee
shall be entitled to receive the compensation, accrued but unused vacation and
benefits earned by the Employee through the date of the Employee’s termination
of employment and in addition thereto the following severance benefits, as
applicable:



1

--------------------------------------------------------------------------------



                                    (i)         Severance Pay.  Severance pay in
an amount equal to (x) ________________1 times (i) the Employee’s annual base
salary at the time of such termination and (ii) any bonuses received by the
Employee over the twelve (12) months immediately prior to the termination date,
plus (y) an amount equal to a portion of the incentive bonus, if any, the
Employee will have earned for the fiscal year of the termination on the basis of
the achievement of the agreed upon goals for the fiscal year of the termination
pro rated to the date of termination, to be paid in a lump sum within thirty
(30) days of the Employee’s termination; provided, however, that Employee may
elect to receive the salary part of the severance pay as salary continuation
over the next _________________.2

                                     (ii)        Options.  All options
previously granted to Employee shall become immediately exercisable and vested
in full as of Employee’s termination date;

                                    (iii)       Outplacement.  Employee may
receive outplacement services for the sooner of six months or until the Employee
commences new employment, at a mutually agreed-upon vendor up to a value of
[$5,000-$15,000], which amount shall be paid directly from the Company to the
vendor; and

                                    (iv)       COBRA.  For a period of up to
_________________3 after any termination under this Section 2(a), the Company
shall reimburse the Employee for any COBRA premiums paid by the Employee for
continued group health insurance coverage (the “Employment Benefits”).  If the
Employee’s medical coverage immediately prior to the date of termination of
employment included the Employee’s dependents, the Company paid COBRA premiums
shall include premiums for such dependents.  Such Employment Benefits, including
dependent benefits, shall terminate upon the earlier of (i) _________________
from the date of the Employee’s termination or (ii) upon commencement of new
employment by the Employee. 

                        (b)        Voluntary Resignation.  If the Employee’s
employment terminates by reason of the Employee’s voluntary resignation (and is
not an Involuntary Termination or a termination for Cause), then the Employee
shall not be entitled to receive severance or other benefits following the date
of such termination under the terms of this Agreement, and the Company shall
have no obligation to provide for the continuation of any health and medical
benefit or life insurance plans existing on the date of such termination except
as otherwise required by applicable law.

                        (c)        Disability; Death.  If the Company terminates
the Employee’s employment as a result of the Employee’s Disability, or such
Employee’s employment is terminated at any time due to the death of the
Employee, then the Employee shall not be entitled to receive severance or other
benefits following the date of such termination under the terms of


2

--------------------------------------------------------------------------------



this Agreement, and the Company shall have no obligation to provide for the
continuation of any health and medical benefit or life insurance plans existing
on the date of such termination except as otherwise required by applicable law.

                        (d)        Termination for Cause.  If the Employee is
terminated for Cause (as defined in Section 3(c) below), then the Employee shall
not be entitled to receive any severance or other benefits following the date of
such termination under the terms of this Agreement, and the Company shall have
no obligation to provide for the continuation of any health and medical benefit
or life insurance plans existing on the date of such termination except as
otherwise required by applicable law.

                        [(e)       Limitation of Payments and Benefits.

                                    [(i)        To the extent that any of the
payments and benefits provided for in this Agreement or otherwise payable to the
Employee constitute "parachute payments" within the meaning of Section 280G of
the Internal Revenue Code of 1986, as amended (the "Code"), and, but for this
Section 2(e), would be subject to the excise tax imposed by Section 4999 of the
Code or any similar or successor provision, the aggregate amount of such
payments and benefits shall be reduced, but only to the extent necessary so that
none of such payments and benefits are subject to excise tax pursuant to Section
4999 of the Code.

                                    (ii)        Within sixty (60) days after the
later of termination of employment or the related Change in Control, the Company
shall notify the Employee in writing if it believes that any reduction in the
payments and benefits that would otherwise be paid or provided to the Employee
under the terms of this Agreement is required to comply with the provisions of
Subsection 2(e)(i).  If the Company determines that any such reduction is
required, it will provide the Employee with copies of the information used and
calculations made by the Company to determine the amount of such reduction.  The
Company shall determine, in a fair and equitable manner after consultation with
the Employee, which payments and benefits are to be reduced so as to result in
the maximum benefit for the Employee.

                                    (iii)       Within thirty (30) days after
the Employee's receipt of the Company's notice pursuant to Subsection 2(e)(ii),
the Employee shall notify the Company in writing if the Employee disagrees with
the amount of reduction determined by the Company, or the selection of the
payments and the benefits to be reduced.  As part of such notice, the Employee
shall also advise the Company of the amount of reduction, if any, that the
Employee has, in good faith, determined to be necessary to comply with the
provisions of Subsection 2(e)(i) and/or the payments and benefits to be
reduced.  Failure by the Employee to provide this notice within the time allowed
will be treated by the Company as acceptance by the Employee of the amount of
reduction determined by the Company and/or the payments and benefits to be
reduced.  If any differences regarding the amount of the reduction and/or the
payments and benefits to be reduced have not been resolved by mutual agreement
within sixty (60) days after the Employee's receipt of the Company's notice
pursuant to Subsection 2(e)(ii), the amount of

3

--------------------------------------------------------------------------------



reduction and/or the payments and benefits to be reduced as determined by the
Employee will be conclusive and binding on both parties unless, prior to the
expiration of such sixty (60) day period, the Company notifies the Employee in
writing of the Company's intention to have the matter submitted to arbitration
for resolution and proceeds to do so promptly.  If the Company gives no notice
to the Employee of a required reduction as provided in Subsection 2(e)(ii), the
Employee may unilaterally determine the amount of reduction required, if any,
and/or the payments and benefits to be reduced, and, upon written notice to the
Company, the amount and/or the payments and benefits to be reduced will be
conclusive and binding on both parties.

If, as a result of the reductions required by Subsection 2(e)(i), the amounts
previously paid to the Employee exceed the amount to which the Employee is
entitled, the Employee will promptly return the excess amount to the Company.]

[OR]

                                    [(i)        To the extent that any of the
payments and benefits provided for in this Agreement or otherwise payable to the
Employee in connection with a Change of Control (collectively, the "Payments")
would result in a "parachute payment" within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the "Code"), the amount of such
Payments shall be either:

                                    (A)       the full amount of the Payments,
or

                                    (B)       a reduced amount which would
result in no portion of the Payments being subject to the excise tax imposed
pursuant to Section 4999 of the Code (the "Excise Tax"),

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the Excise Tax, results in the receipt by the
Employee, on an after-tax basis, of the greatest amount of benefit.  Unless the
Company and the Employee otherwise agree in writing, any determination required
under this Subsection shall be made in writing by independent public accountants
appointed by the Company and reasonably acceptable to the Employee (the
"Accountants"), whose determination shall be conclusive and binding upon the
Employee and the Company for all purposes.  The Company shall bear all costs the
Accountants may reasonably incur in connection with such determination, and the
Company and the Employee shall furnish to the Accountants such information and
documents as the Accountants may reasonably request in order to make a
determination under the Subsection.

                                    (ii)        If, as a result of a reduction
of Payments required by Subsection 2(e)(i), the amounts previously paid to the
Employee exceed the amount to which the Employee in entitled, the Employee will
promptly return the excess amount to the Company.]]

            3.         Definition of Terms.  The following terms referred to in
this Agreement shall have the following meanings:



4

--------------------------------------------------------------------------------



                        (a)        Change of Control.  “Change of Control” shall
mean the occurrence of any of the following events:

                                    (i)         Any “person’ (as such term is
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended) is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
said Act), directly or indirectly, of securities of the Company representing
more than fifty percent (50%) of the total combined voting power represented by
the Company’s then outstanding voting securities; or

                                    (ii)        A merger or consolidation of the
Company with any other corporation or other business entity, other than a merger
or consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or parent thereof) more than fifty percent (50%) of the total
combined voting power represented by the voting securities of the Company or
such surviving or parent entity outstanding immediately after such merger or
consolidation; or

                                    (iii)       the complete liquidation of the
Company; or

                                    (iv)       the sale or disposition by the
Company of all or substantially all the Company’s assets.

                        (b)        Involuntary Termination.  “Involuntary
Termination” shall mean the Employee’s resignation within 60 days after any of
the following:

                                    (i)         Without the Employee’s express
written consent, the assignment to the Employee of any significant duties or the
significant reduction of the Employee’s duties, either of which is materially
inconsistent with the Employee’s position with the Company and responsibilities
in effect immediately prior to such assignment, or the removal of the Employee
from such position and responsibilities, which is not effected for death,
Disability or for Cause;

                                    (ii)        Without the Employee’s express
written consent, any reduction in an amount greater than 5% in the base salary
and/or or maximum incentive bonus (subject, however, to satisfaction of
applicable goals with respect to the actual amount of incentive bonus earned) as
in effect immediately prior to such reduction, other than a reduction applied
generally to all employees of the acquiring company;

                                    (iii)       Without the Employee’s express
written consent, any reduction in the kind or level of employee benefits to
which the Employee is entitled immediately prior to such reduction, other than a
reduction applied generally to all employees of the acquiring company;

                                    (iv)       Without the Employee’s express
written consent, the relocation of the Employee to a facility or a location more
than 40 miles from the Employee’s then present location; or

                                    (v)        The failure of the Company to
obtain the assumption of the terms of this Agreement by any successors
contemplated in Section 4 below;



5

--------------------------------------------------------------------------------



provided, however, that the Employee’s resignation as a result of any of the
foregoing conditions shall be a voluntary resignation, and not an Involuntary
Termination, unless the Employee gives written notice of any such condition(s)
to the Board and allows the Company at least 10 days thereafter to correct such
condition(s).

                        (c)        Cause.  For purposes of this Agreement, a
termination for “Cause” occurs if the Employee is terminated for any of the
following reasons:

                                    (i)         The Employee’s theft,
dishonesty, misconduct or intentional falsification of any employment or Company
records;

                                    (ii)        The Employee’s intentional and
improper disclosure or use of the Company’s confidential or proprietary
information;

                                    (iii)       Any action by the Employee that
has a material detrimental effect on the Company’s reputation or business;

                                    (iv)       The Employee’s failure or
inability to perform any assigned duty reasonably expected of a person holding
the Employee’s position after written notice from the Board to the Employee of,
and a reasonable opportunity to cure, such failure or inability; or

                                    (v)        The Employee’s conviction
(including any plea of guilty or nolo contendere) for any criminal act that
impairs the Employee’s ability to perform his duties for the Company.

                        (d)        Disability.  “Disability” shall mean that the
Employee is unable to perform one or more essential functions of his or her
position as an employee of the Company as the result of his or her incapacity
due to physical or mental impairment for 120 days (not necessarily consecutive)
in any one year period.  Termination resulting from Disability may only be
effected after at least 30 days’ written notice by the Company of its intention
to terminate the Employee’s employment.  In the event that the Employee resumes
the performance of substantially all of his or her duties as an employee of the
Company before the termination of his employment becomes effective, the notice
of intent to terminate shall automatically be deemed to have been revoked.

            4.         Severance.

                        No severance benefits shall be made under Section 2(a)
unless and until the Employee shall, in consideration of such benefits, execute
a release of claims in a form substantially similar to the form attached hereto
as Exhibit A; provided, however, that the release shall not in any way impact
the right of Employee to be indemnified by the Company.

            5.         Successors.

                        (a)        Company’s Successors.  Any successor (or
parent thereof) to the Company (whether direct or indirect and whether by
purchase, lease, merger, consolidation, liquidation or otherwise) or to all or
substantially all of the Company’s business and/or assets shall assume the
obligations under this Agreement and agree expressly to perform the obligations
under this Agreement in the same manner and to the same extent as the Company
would be


6

--------------------------------------------------------------------------------



required to perform such obligations in the absence of a succession.  For all
purposes under this Agreement, the term “Company” shall include any successor
(or parent thereof) to the Company’s business and/or assets which executes and
delivers the assumption agreement described in this subsection (a) or which
becomes bound by the terms of this Agreement by operation of law.

                        (b)        Employee’s Successors.  All rights of the
Employee hereunder shall inure to the benefit of, and be enforceable by, the
Employee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.  Employee shall have no
right to assign any of his obligations or duties under this Agreement to any
other person or entity.

            6.         Notice.

                        (a)        General.  Notices and all other
communications contemplated by this Agreement shall be in writing and shall be
deemed to have been duly given when personally delivered or when mailed by U.S.
registered or certified mail, return receipt requested and postage prepaid.  In
the case of the Employee, mailed notices shall be addressed to him at the home
address which he most recently communicated to the Company in writing.  In the
case of the Company, mailed notices shall be addressed to its corporate
headquarters, and all notices shall be directed to the attention of its General
Counsel.

                        (b)        Notice of Termination.  Any termination by
the Company for Cause or by the Employee as a result of a voluntary resignation
or an Involuntary Termination shall be communicated by a notice of termination
to the other party hereto given in accordance with Section 6 of this Agreement. 
Such notice shall indicate the specific termination provision in this Agreement
relied upon, shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination under the provision so indicated, and
shall specify the termination date (which shall be not more than 15 days after
the giving of such notice).

            7.         Miscellaneous Provisions.

                        (a)        No Duty to Mitigate.  The Employee shall not
be required to mitigate the amount of any payment contemplated by this Agreement
(whether by seeking new employment or in any other manner), nor, except with
respect to the Employment Benefits as described in Section 2(a)(iv), shall any
such payment be reduced by any earnings that the Employee may receive from any
other source.

                        (b)        Waiver.  No provision of this Agreement shall
be modified, waived or discharged unless the modification, waiver or discharge
is agreed to in writing and signed by the Employee and by an authorized officer
of the Company (other than the Employee).  No waiver by either party of any
breach of, or of compliance with, any condition or provision of this Agreement
by the other party shall be considered a waiver of any other condition or
provision or of the same condition or provision at another time.

                        (c)        Choice of Law.  The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the State of California.



7

--------------------------------------------------------------------------------



                        (d)        Severability.  The invalidity or
unenforceability of any provision or provisions of this Agreement shall not
affect the validity or enforceability of any other provision hereof, which shall
remain in full force and effect.

                        (e)        Arbitration.  In the event of any dispute or
claim relating to or arising out of the Employee’s employment relationship with
the Company, this Agreement, or the termination of the Employee’s employment
with the Company for any reason (including, but not limited to, any claims of
breach of contract, wrongful termination, fraud or age, race, sex, national
origin, disability or other discrimination or harassment), the Employee and the
Company agree that all such disputes shall be fully, finally and exclusively
resolved by binding arbitration conducted by the American Arbitration
Association in Santa Clara County, California.  The Employee and the Company
hereby knowingly and willingly waive their respective rights to have any such
disputes or claims tried to a judge or jury. Provided, however, that this
arbitration provision shall not apply to any disputes or claims relating to or
arising out of the actual or alleged misuse or misappropriation of confidential
information, including, but not limited to, either party’s trade secrets or
proprietary information.

                        (f)         No Assignment of Benefits.  The rights of
any person to payments or benefits under this Agreement shall not be made
subject to option or assignment, either by voluntary or involuntary assignment
or by operation of law, including (without limitation) bankruptcy, garnishment,
attachment or other creditor’s process, and any action in violation of this
subsection (f) shall be void.

                        (g)        Employment Taxes.  All payments made pursuant
to this Agreement will be subject to withholding of applicable income and
employment taxes.

                        (h)        No Representations.  Each party acknowledges
that it is not relying and has not relied on any promise, representation or
statement made by or on behalf of the other party that is not set forth in this
Agreement.

                        (i)         Counterparts.  This Agreement may be
executed in counterparts, each of which shall be deemed an original, but all of
which together will constitute one and the same instrument.

                        (j)         Prior Agreements.  This Agreement shall
supersede all prior arrangements whether written or oral, and understandings,
regarding the subject matter of this Agreement.

                        (k)        Modification.  This Agreement may only be
modified or amended by a supplemental written agreement signed by Employee and
the Company.



8

--------------------------------------------------------------------------------



            In Witness Whereof, each of the parties has executed this Agreement,
in the case of the Company by its duly authorized officer, as of the day and
year first above written.





COMPANY                                                                SangStat
Medical Corporation

                                                                                   
By:                                                      

                                                                                   
Title:                                                    


EMPLOYEE                                                               
By:                                                      

















 

                                               

1  For executive officers, the range is one to two; for others, the range is
one-half to one.
2  For executive officers, the range is one to two years; for others, the range
is six months to one year.
3  For executive officers, the range is one to two years; for others, the range
is one-half to one year.
4  Optional provision related to IRS Code Section 280G.

 

 


9

--------------------------------------------------------------------------------




EXHIBIT A


GENERAL RELEASE OF CLAIMS

 

            1.         In exchange for the additional separation benefits
offered to me by SangStat Medical Corporation (the "Company") under the Change
of Control Agreement entered into between the Company and myself on
_________________, I, _________________, and my successors and assigns release
and absolutely discharge the Company and its shareholders, directors, employees,
agents, attorneys, legal successors and assigns of and from any and all claims,
actions and causes of action, whether now known or unknown, that I now have, or
at any other time had, or shall or may have against the Company based upon or
arising out of any matter, cause, fact, thing, act or omission whatsoever
occurring or existing at any time to and including the date hereof, including,
but not limited to, any claims of wrongful termination, harassment, breach of
contract or national origin, race, age, sex or other discrimination under the
Civil Rights Act of 1964, the Age Discrimination In Employment Act of 1967, the
Americans With Disabilities Act, the California Fair Employment and Housing Act,
or any other applicable law.

            2.         I acknowledge that I have read section 1542 of the Civil
Code of the State of California, which in its entirety states:


                            

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

                            

 

I hereby waive any right or benefit which I have under section 1542 of the Civil
Code of the State of California or any equivalent provision of any other state,
to the fullest extent that I may lawfully waive such rights pertaining to this
Release of All Claims. Notwithstanding the above, I understand that I may retain
whatever rights are otherwise preserved under law to file a charge or
communicate with, or assist in any investigation or proceeding conducted by or
through a state or federal administrative agency.  However, in the event I bring
any such claim or action I understand that I am not entitled to any actual
relief or recovery therefrom, including recovery for any costs or attorney’s
fees.

            3.         I acknowledge that I have carefully read and fully
understand this release and I have not relied on any statement, written or oral,
which is not set forth in this document.

I UNDERSTAND THAT I AM ENTITLED TO CONSULT WITH AN ATTORNEY PRIOR TO SIGNING
THIS RELEASE AND THAT I AM GIVING UP ANY LEGAL CLAIMS I HAVE AGAINST THE COMPANY
BY SIGNING THIS RELEASE.  I ACKNOWLEDGE THAT I AM SIGNING THIS RELEASE
KNOWINGLY, WILLINGLY AND VOLUNTARILY IN EXCHANGE FOR THE SEPARATION BENEFITS
DESCRIBED IN THE CHANGE OF CONTROL AGREEMENT. I FURTHER UNDERSTAND THAT I HAVE
[21/45] DAYS TO CONSIDER THIS RELEASE, THAT I MAY REVOKE IT AT ANY TIME DURING
THE EIGHT DAYS AFTER I SIGN IT, AND THAT IT SHALL NOT BECOME EFFECTIVE UNTIL
THAT EIGHT-DAY PERIOD HAS PASSED.

Dated:                          , 200___                                  Name: 
                                               

 

10

--------------------------------------------------------------------------------


